Bryan, J., delivered the opinion of the Court.
Heydenfeldt, J., concurred.
The complaint in this cause alleges that the defendants were indebted to plaintiff in the sum of eight hundred and fifty-one dollars, upon several accounts, in favor of Bagley & Hildreth, certified to by the Secretary of the company, and transferred, for value received by Bagley & Hildreth, to plaintiff; and also upon an order for one hundred dollars, *95drawn by George Hutt in favor of Charles S. Bagley upon William B-Holmes, another Secretary of the “ Slate Creek Company,” for money as wages due Hutt, which order was accepted by Holmes, as Secretary of the company, and transferred by Bagley & Hildreth, or associates, to the plaintiff, for value received.
It appears from the record sent up, that after the plaintiff had closed his case, having introduced evidence of his claims, that the Court, upon motion of defendants’ counsel for a nonsuit, after stating that there was evidence sufficient to sustain a judgment for the sum of one hundred dollars in plaintiff’s favor, proceeded to grant a nonsuit, assigning, as a reason, that the Court had no jurisdiction of such an amount. Section 6 of the sixth Article of the Constitution, provides that “ the District Courts shall have original jurisdiction in law and equity in all civil cases where the amount in dispute exceeds two hundred dollars, exclusive of interest.” The amount here in dispute, as appears from the record, was eight hundred and fifty-one dollars, and the action seems to have been commenced in good faith for that amount. Where an action has been commenced in a District Court in good faith for a sum greater than two hundred dollars, exclusive of interest, a judgment may be rendered for an amount less than the sum prescribed by the Constitution limiting the jurisdiction of the Court in the commencement of the action.
It was error in the Court to grant a nonsuit in this cause; judgment below is, therefore, reversed with costs.